Citation Nr: 0514566	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to additional compensation for dependents, A.M., 
T.M., and B.C.B.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1975 to March 1978 and from February 1980 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The veteran failed to appear for a hearing before a member of 
this Board at the RO.  He did not request a postponement, or 
show good cause for his failure to appear, or request a new 
hearing.  Pursuant to the applicable regulation, the appeal 
will be processed as though the request for a hearing had 
been withdrawn.  38 C.F.R. § 20.704(d) (2004).  The 
representative has filed a written presentation on behalf of 
the veteran.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  In October 2000, the veteran was asked to complete and 
return VA Form 21-686c, which provided spaces for information 
required by 38 C.F.R. § 3.204.  He was notified that if VA 
received your response more than one year from the date of 
this letter, VA would not be able to pay any "back 
benefits."  

3.  In December 2000, the veteran returned the VA Form 21-
686c with information for some of his children.  For A.M., 
T.M., and B.C.B., he did not complete the form or provide the 
information required by 38 C.F.R. § 3.204.  

4.  In several written and telephonic communications in 
December 2000 and January 2001, the veteran was advised of 
the evidence required and the time limit for its submission.  

5.  The veteran did not submit the information required by 
38 C.F.R. § 3.204 within one year after the RO requested the 
information.  

6.  Information provided by the veteran showed that A.M. and 
T.M. had passed their 23rd birthdays when the veteran finally 
provided their birthdays, in April 2003.  He has not provided 
the social security number of T.M..  

7.  The veteran has not provided the birthday, social 
security number, or address of B.C.B.  


CONCLUSIONS OF LAW

1.  The claim for benefits for A.M., T.M., and B.C.B., in 
December 2000, was abandoned.  38 C.F.R. §§ 3.109, 3.158 
(2004).  

2.  When the veteran reopened the claim, in April 2003, A.M. 
and T.M. were no longer dependent children within the meaning 
of the law and regulations providing additional compensation 
benefits.  38 U.S.C.A. §§ 101(4), 1115 (West 2002); 38 C.F.R. 
§ 3.57 (2004).  

3.  The veteran has not provided the required evidence for 
B.C.B. to be considered his child within the meaning of the 
law and regulations providing additional compensation.  
38 C.F.R. § 3.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The representative has asserted that VCAA has not been 
complied with in this case.  A General Counsel opinion states 
that VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim in the case of 
a "downstream" issue, i.e., an issue relating to the claim 
but arising after the beginning of the claims process.  
VAOPGCPREC 8-2003.  In any event, the Board's review shows 
compliance with VCAA.  The claims sequence here was different 
than that in Pelegrini v. Principi, 18 Vet App 112, 120, 121 
(2004).  Nevertheless, it follows the principles of VCAA as 
outlined by the United States Court of Appeals for Veteran 
Claims (Court) in Pelegrini.  Also, much of VCAA and the 
associated regulations are geared toward medical claims.  
That is not the type of evidence or development required in 
this case.  However, VCAA has applicability here and analysis 
shows that the applicable provisions of VCAA have been 
complied with.  

This case did not begin with a claim for additional 
compensation for dependents, but with the grant of a 70 
percent evaluation and a total disability rating based on 
individual unemployability, in October 2000.  The possibility 
of additional compensation for dependents was one of the 
down-stream issues, which flowed from that grant.  
38 U.S.C.A. §§ 101(4), 1115 (West 2002); 38 C.F.R. § 3.57 
(2004).  Such down-stream issues are separate claims 
requiring action by the claimant.  See Henderson v. West, 
11 Vet. App. 245, 246 (1998); Holland v. Gober, 10 Vet. App. 
433, 435-36 (1997) (per curiam order) (citing Hamilton v. 
Brown, 4 Vet. App. 528, 538 (1993) (en banc), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994)); see also Barrera v. Gober, 122 F.3d 
1030, 1032 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997).  

The October 2000 letter which informed the veteran of the 
grant of a 70 percent evaluation and a total disability 
rating based on individual unemployability, told him that he 
was being paid as a single veteran without dependents.  It 
told him that he qualified for an additional allowance for 
his dependents, which included his spouse, dependent parents 
and unmarried children under 18.  It also included unmarried 
children between the ages of 18 and 23 who were attending an 
approved school, or unmarried children who were permanently 
incapable of self-support before age 18.  The letter stated:  


What We Need To Add Dependents

The information we have concerning your dependents is 
not current.  Before we can pay an additional allowance 
for dependents, send us the following evidence:  

Complete and return the enclosed VA Form 21-686c.  

Please send this information right away, within 60 days 
if possible.  If we receive your response more than one 
year from the date of this letter, we won't be able to 
pay you any "back benefits."

In Pelegrini, at 121, the Court held, in part, that a VCAA 
notice, consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the October 2000 letter shows that it did, indeed, 
tell the veteran what evidence was needed to substantiate the 
claim; about the information and evidence that VA would seek 
to provide; and it informed the veteran exactly what 
information and evidence he was expected to provide.  The 
veteran was not asked to go to the trouble of providing any 
evidence, as mentioned in section 3.159(b)(1), because 
specific information was needed.  By requesting specific 
evidence and not requesting any evidence, the RO did not 
prejudice the veteran.  See Mayfield v. Nicholson, No. 02-
1077 (Fed. Cir. April 14, 2005).  Thus, the Board finds that 
the RO met the requirements of VCAA for this claim.  

The veteran partially completed the VA Form 21-686c and 
returned it to the RO in December 2000.  The form listed 
several children, including A.M., T.M., and B.C.B.  It did 
not provide the date of birth or place of birth for A.M. and 
T.M.  It did not provide the social security number for any 
child.  It did list the custodians of the children.  

[With exceptions not applicable here], VA will accept, for 
the purpose of determining entitlement to benefits under laws 
administered by VA, the statement of a claimant as proof of 
marriage, dissolution of a marriage, birth of a child, or 
death of a dependent, provided that the statement contains: 
the date (month and year) and place of the event; the full 
name and relationship of the other person to the claimant; 
and, where the claimant's dependent child does not reside 
with the claimant, the name and address of the person who has 
custody of the child.  In addition, a claimant must provide 
the social security number of any dependent on whose behalf 
he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1) 
(2004).  

In December 2000, the RO wrote to the veteran and told him 
that more information was needed.  Specifically, the social 
security numbers for his children.  He was told that the 
requested information should be sent as soon as possible, 
preferably within 60 days.  He was advised that if his reply 
was received more than one year from the date of that letter, 
any benefit to which he might be entitled would not be 
payable for any period prior to the date his reply was 
received at VA.  

[With exceptions not applicable here], where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. chapter 18 based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158(a) (2004).  See also 
38 C.F.R. § 3.109 (2004).  

Later in December 2000, the veteran called VA and provided 
social security numbers for some of his children.  He 
reported that he did not have the dates of birth or social 
security numbers for A.M. or T.M.  There was no information 
for B.C.B.  This contact demonstrated that the veteran had 
actual knowledge of the missing information or evidence 
needed to substantiate the claim and knew that he was 
required to provided it.  Mayfield, supra.  

A report of contact shows that, in January 2001, a VA 
Veterans Service Representative called the veteran and 
obtained the addresses for some of the children.  No 
information was obtained for A.M. or T.M.  It was noted that 
there was no social security number or address for B.C.B.  
Here, again, the contact report provides evidence that the 
veteran had actual knowledge of the information he needed to 
submit to VA.  

Since the RO had all the necessary information for some 
children, it took action to award benefits based on that 
information.  The veteran was notified, in a letter dated in 
January 2001, that benefits were being paid for some 
children.  The veteran was told that A.M., T.M., and B.C.B. 
could not be added because VA did not have the necessary 
information.  The RO told the veteran exactly what he needed 
to submit to substantiate the claim:

"In order for [A.M.] and [T.M.] to be added, we need you to 
provide their dates of birth, their social security numbers, 
and the name and address of the person who has custody of 
them.  In order for us to add [B.C.B.], we need you to 
provide her social security number and the name and address 
of the person who has custody of her."    

The veteran was told that the information should be submitted 
as soon as possible, preferably within 60 days.  He was told 
that if a reply was received after October 8, 2001, any 
benefit to which he might be entitled would not be payable 
for any period prior to the date his reply was received by 
VA.  

The next communication on the matter came from the veteran, 
in a telephone call, in April 2003.  He provided addresses 
and dates of birth for A.M. (9/78) and T.M. (8/79), as well 
as a social security number for A.M.  He did not have 
information for B.C.B. but claimed he had provided her social 
security number previously, although there was no 
documentation in the claims file.  He did not know her 
current address and was not in contact with her.  The veteran 
further claimed that all of the information was provided 
subsequent to the January 2001 letter, but was not documented 
in the claims file.  He asserted that a VA representative 
took the information and ignored his request to add the 
children.  These assertions are inconsistent with the 2001 
actions of the veteran and the RO as shown by the record.  
The actual record is the most probative evidence of what the 
veteran was told and what he told VA.  The record carries 
substantially more weight than the veteran's recollection of 
these matters.  Consequently, the Board finds that the 
veteran did not provide the birthdays for A.M. and T.M. and 
the social security number A.M. until April 2003.  He has not 
provided the birthday or address for B.C.B.  He has not 
provided the social security numbers for T.M. and B.C.B.  

In April 2003, the RO wrote to the veteran and told him that 
the information from the phone call earlier that month had 
been considered.  There would be no change in his monthly 
benefit.  Previous action on the claim was reviewed.  The 
information received in the veteran's phone call, of April 
2003, indicated that both A.M. and T.M. were over age 23, so 
they could not be added to his award as dependents.  It was 
noted that B.C.B. could still be added to the award.  
However, additional information would be needed.  

In April 2003, the veteran confirmed the spelling of A.M.'s 
first name.  

In a letter dated in May 2003, the veteran disagreed with the 
denial of claims for A.M., T.M., and B.C.B.  He asserted that 
no consideration was given to the fact that sometimes 
dependents are out of the home or with a custodial parent, 
which makes it difficult to obtain the information.  He also 
asserted that the requirements for validation complicated the 
procedure and that they were his children and always would 
be.  He claimed that eligibility was established by the fact 
that they were his children, not where they live or what 
their social security numbers are.  He stated that their ages 
met the requirements when the claim was filed.  He did not 
think that time limits should be placed on finding missing 
children.  

The statement of the case, sent in October 2003, provided the 
veteran with the applicable law and regulations and explained 
how they applied to his claim.  It was noted that information 
for B.C.B. was still needed.  

Analysis  As discussed throughout the above recitation of the 
background of this case, the veteran was repeatedly notified, 
in a timely manner of the information he need to submit.  The 
various communications in 2000 and 2001 notified him of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from him.  He had an opportunity 
to respond before the RO re-adjudicated his claim.  Any 
deficits in the original notice were cured long before the 
case came to the Board and are no more than non-prejudicial 
error.  The veteran was afforded "a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA" and thus VA essentially cured any error in the timing of 
notice.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).    

The regulations provide that a claim will be considered 
abandoned if the required information is not provided within 
one year.  VA specifically asked the veteran for the 
information required in the regulations.  He did not provide 
that information, for A.M., T.M., and B.C.B., within the year 
of the request.  Therefore, in accordance with 38 C.F.R. 
§ 3.158, the claims for A.M., T.M. and B.C.B. were abandoned 
and the effective date could be no earlier than the date of 
filing a new claim.  The claims for A.M., T.M. and B.C.B. 
were next asserted in April 2003.  That is the earliest 
effective date for these claims, but the information provided 
by the veteran indicated that A.M. and T.M. had passed their 
23rd birthdays, so they were no longer eligible for dependent 
benefits.  The veteran had been warned about such a situation 
as early as October 2000, when he became eligible.  

The veteran still has not submitted the information required 
by 38 C.F.R. § 3.204 for B.C.B.  

The veteran contends that the difficulties in obtaining 
information for children in the custody of another parent 
should be considered.  38 C.F.R. § 3.109 (2004) is consistent 
with 38 C.F.R. § 3.158 (see above) and provides for an 
extension:  
(a) Notice of time limit for filing evidence. 
(1) If a claimant's application is incomplete, the claimant 
will be notified of the evidence necessary to complete the 
application.  If the evidence is not received within 1 year 
from the date of such notification, pension, compensation, or 
dependency and indemnity compensation may not be paid by 
reason of that application (38 U.S.C. 5103(a)).  Information 
concerning the whereabouts of a person who has filed claim is 
not considered evidence.  
(2) The provisions of this paragraph are applicable to 
original applications, formal or informal, and to 
applications for increased benefits by reason of increased 
disability, age, or the existence of a dependent and to 
applications for reopening or resumption of payments.  If 
substantiating evidence is required with respect to the 
veracity of a witness or the authenticity of documentary 
evidence timely filed, there will be allowed for the 
submission of such evidence 1 year from the date of the 
request therefore.  However, any evidence to enlarge the 
proofs and evidence originally submitted is not so included.  
(b) Extension of time limit.  Time limits within which 
claimants or beneficiaries are required to act to perfect a 
claim or challenge an adverse VA decision may be extended for 
good cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  
Denials of time limit extensions are separately appealable 
issues.  38 C.F.R. § 3.109 (2004).  

In this case, the veteran's contentions can be liberally 
construed as requesting an extension.  However, the mere fact 
that the listed children are not living with him is not good 
cause for an extension.  The Board acknowledges that it may 
be difficult to obtain information from a custodial parent 
when the other parent is not providing support but in this 
case the information sought was for additional benefits for 
the child.  It is the Board's judgment that the one year time 
limit provided by 38 C.F.R. §§ 3.109, 3.158 gives enough time 
for the development of the required information, if the 
clamant exercises due diligence.  The United States Court of 
Appeals for the Federal Circuit has indicated that under some 
circumstances, deadlines may be tolled.  See Arbas v. 
Nicholson, No. 04-7107 (Fed. Cir. Apr. 13, 2005).  However, 
the equities claimed in this case would not warrant an 
extension or tolling of the deadline for the submission of 
the evidence which was required in 2000.  

Also, there is no sufficient equitable reason to pay benefits 
for B.C.B. on the veteran's mere assertion that she is his 
child, without any of the required information.  This claim 
does not meet the legal requirements for the payment of 
additional compensation for dependents, A.M., T.M., and 
B.C.B., so it must be denied.  See Soyini v. Derwinsi, 1 Vet. 
App. 541 (1991).  


ORDER

The veteran's claim for additional compensation for 
dependents, A.M., T.M., and B.C.B., is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


